3:20-cv-00803-CMC           Date Filed 02/02/21     Entry Number 47        Page 1 of 40




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 United States of America                          C/A No. 3:20-cv-00803-CMC
 ex rel. John Doe,

                Plaintiff-Relator

        v.
                                                                       Order
 William Thomas Odom, II, M.D.

                Defendant.


       This civil action is before the court on motion of Defendant William Thomas Odom, II

(“Odom”) to dismiss all claims asserted against him pursuant to Rules 8(a)(2), 9(b), and 12(b)(6)

of the Federal Rules of Civil Procedure and 31 U.S.C. § 3730(e)(4). ECF No. 18. As part of this

motion, Odom also seeks attorneys’ fees and costs on the ground the allegations in the Complaint

are clearly frivolous. Id. at 24. Plaintiff-Relator John Doe (“Relator”) filed an opposition, ECF

No. 26, and Odom replied, ECF No. 27. This action is also before the court on Odom’s

supplemental motion to dismiss all claims asserted against him pursuant to Rule 12(b)(1) of the

Federal Rules of Civil Procedure and 31 U.S.C. § 3730(e)(3). ECF No. 38. As part of this motion,

Odom again seeks attorneys’ fees and costs. Relator filed an opposition, ECF No. 39, and Odom

replied, ECF No. 40. For the reasons set forth below, the court denies Odom’s motion to dismiss

in part, grants it in part, ECF No. 18, denies in full Odom’s supplemental motion to dismiss, ECF

No. 38, and denies in full his requests in both motions for attorneys’ fees and costs.

                                       I. BACKGROUND

       A. Procedural History.

               1. The Complaint.
3:20-cv-00803-CMC          Date Filed 02/02/21       Entry Number 47        Page 2 of 40




       Relator initiated this action in February 2020, seeking recovery on behalf of the United

States of America (“the Government”) for alleged violations of the False Claims Act, 31 U.S.C.

§§ 3729 et seq. (“the FCA”). As relevant here, the FCA imposes civil liability on “any person

who . . . knowingly presents, or causes to be presented, a false or fraudulent claim for payment or

approval . . .” to the Government. 31 U.S.C. § 3729(a)(1)(A). Additionally, the FCA imposes

civil liability on “any person who . . . knowingly makes, uses, or causes to be made or used, a false

record or statement material to a false or fraudulent claim . . . ” for payment by the Government.

Id. at § 3729(a)(1)(B).

       In the Complaint, Relator alleges Medicare provider Odom, a board certified

anesthesiologist, violated each of these statutory provisions by knowingly submitting or causing

submission of thousands of claims to the Government for reimbursement of medically unnecessary

medical services he allegedly performed in years 2014 through 2017. ECF No. 1 at 16-17 (Count

I—alleging violation of § 3729(a)(1)(A)), 17 (Count II—alleging violation of § 3729(a)(1)(B)).

In general, the Complaint alleges Odom knowingly submitted or caused submission of false claims

for Medicare reimbursement of nerve block injections performed in years 2016 and 2017 under

Current Procedural Terminology Code (“CPT Code”) 64450, ultrasonic guidance imaging

performed in 2014, 2015, 2016, and 2017 under CPT Code 76492, and nerve transmission studies

performed in 2016 under CPT Code 95909.

       As required by the FCA, the matter was initially maintained under seal to allow the

Government to investigate the claims alleged and elect whether to intervene. 31 U.S.C. §

3730(b)(2). On May 22, 2020, the Government declined intervention. Id. § 3730(b)(4); ECF No.
                                                 2
3:20-cv-00803-CMC            Date Filed 02/02/21        Entry Number 47         Page 3 of 40




10. The court then ordered the seal lifted on all documents in the case, thus allowing for service

of process on Odom. 31 U.S.C. § 3730(b)(2), (4); ECF No. 11.

                2. Initial Motion to Dismiss.

        On June 19, 2020, Odom filed his initial motion to dismiss (Initial Motion to Dismiss)

under Rules 8(a)(2), 9(b), and 12(b)(6) of the Federal Rules of Civil Procedure and the FCA’s

public-disclosure bar, 31 U.S.C. § 3730(e)(4). ECF No. 18. Odom states he is board certified in

anesthesiology and is a Principal Investigator in a study to “demonstrate the non-inferiority of

devices in question (Axon II 250 Hz small pain fiber (spf) testing device, Anodyne/MIRE, TENS,

NBPM (Nerve Block pain management) for lower extremity neurological ischemia.” Id. at 6. He

argues this explains his high volume of certain medical claims. Further, he contends this entire

action should be rendered moot because he and his medical practice are “already experiencing

collection activity for the same services referenced in Relator’s complaint.” Id. at 7. According

to Odom, the current action “attempts to duplicate the government’s current collection efforts.”

Id. Odom further asserts this case should be dismissed pursuant to the FCA’s public-disclosure

bar, which, in general, is triggered when the fraud allegations existed in the public domain before

a qui tam relator filed suit, and Relator fails to satisfy the original source exception to overcome

this bar. Id. at 7-8. Finally, Odom asserts Relator fails to plead his allegations of fraud with

sufficient particularity to satisfy Rule 9(b) of the Federal Rules of Civil Procedure (“Rule 9(b)”)

and fails to allege facts which, if accepted as true, state a claim to relief that is plausible on its face

as required by Rule 8(a)(2) of the Federal Rules of Civil Procedure (“Rule 8(a)(2)”).



                                                    3
3:20-cv-00803-CMC          Date Filed 02/02/21      Entry Number 47        Page 4 of 40




       Relator responded in opposition, arguing repayment of alleged false claims might reduce

but would not eliminate Odom’s liability in this case, as the FCA provides for treble damages and

civil penalties. 1 31 U.S.C. § 3729(a); ECF No. 26 at 3. Relator also contends the FCA’s

public-disclosure bar does not apply, as (1) certain documents were not publicly available and (2)

data published by the Centers for Medicare and Medicaid Services (“CMS”) does not constitute a

public disclosure as it would not have put the Government on notice of Odom’s fraud, as Relator

“applied his medical knowledge and experience to what the data revealed and to what it did not

reveal.” ECF No. 26 at 5. Even if there has been a public disclosure, Relator contends, he is an

“‘original source’—an individual ‘who has knowledge that is independent of and materially adds

to the publicly disclosed allegations or transactions, and who has voluntarily provided the

information to the Government before filing an action under this section.’” Id. at 7 (quoting 31

U.S.C. § 3730(e)(4)(B)(2)). Finally, Relator agrees Rule 9(b) applies to his FCA claims, but

contends the allegations in the Complaint satisfy the rule’s particularity requirements by alleging

the time, place, and contents of the misrepresentations, as well as a pattern of conduct that would

necessarily have led to the submission of false claims to the Government for payment. Id. at 8-10.




1
    Here, Relator recognizes the general prohibition against double recovery, which is designed to
prevent a plaintiff from recovering twice for the same harms. See, e.g., Weitz Co. v. Lexington Ins.
Co., 786 F.3d 641, 648 (8th Cir. 2015) (“It is a well settled ‘equitable principle that the injured
party is entitled to be made whole but not allowed a double recovery.’”) (quoting Allied Mut. Ins.
Co. v. Heiken, 675 N.W.2d 820, 828 (Iowa 2004)); Dopp v. HTP Corp., 947 F.2d 506, 517 (1st
Cir. 1991) (“[T]he law abhors duplicative recoveries. That is to say, a plaintiff who is injured by
reason of a defendant’s behavior is, for the most part, entitled to be made whole—not to be
enriched.”).
                                                  4
3:20-cv-00803-CMC          Date Filed 02/02/21       Entry Number 47        Page 5 of 40




       Odom replied, contending for the first time that he is not the proper party to this action,

and Relator has failed to join the proper parties, Hartsville Anesthesia Associates, P.A., and

Advanced Pain Therapies, LLC. ECF No. 27 at 2. At a minimum, Odom argues, these entities

are essential parties as all reimbursements would have been received by them and he was only

their employee. Odom asserts Relator has formulated medical opinions without the necessary

experience, knowledge, or qualifications, and is “nothing more than a data miner.” Id. at 3. Odom

notes there are multiple obvious alternative explanations for his billing activity, including his

participation in a clinical trial. Further, Odom disputes Relator is an original source and disputes

the allegations in the Complaint meet Rule 9(b)’s particularity standard.

               3. Supplemental Motion to Dismiss.

       On September 14, 2020, Odom filed a supplemental motion to dismiss (Supplemental

Motion to Dismiss) under Rule 12(b)(1) of the Federal Rules of Civil Procedure and the FCA’s

government-action bar, 31 U.S.C. § 3730(e)(3). ECF No. 38. According to Odom, application of

the government-action bar requires dismissal of Relator’s complaint for lack of subject matter

jurisdiction because the Complaint does not extend beyond the boundaries of two current

administrative proceedings against him and numerous previous administrative proceedings against

other health care providers. Id. at 4. Relator responds the government-action bar does not apply

because none of the administrative proceedings relied upon by Odom constitute a civil suit or

administrative penalty proceeding as required to trigger the government-action bar. ECF No. 39

at 1. Further, Relator contends, “[e]ven if the administrative materials relied upon by [Odom] did

constitute a civil suit or penalty proceeding (which they do not), they are not based on the same
                                                 5
3:20-cv-00803-CMC            Date Filed 02/02/21      Entry Number 47       Page 6 of 40




allegations or transactions as in this case, and, therefore,” the government-action bar “does not

apply.” Id. Odom replies the administrative proceedings currently pending against him constitute

civil money penalty proceedings under the government-action bar, and the previous administrative

proceedings against other health care providers support his position the nerve conduction studies

he performed as alleged in the Complaint were medically necessary. Id. at 1, 5. Finally, Odom

contends he is entitled to exhaust his administrative remedies prior to this court exercising

jurisdiction over Relator’s FCA claims. Id. at 6-8.

       B. Order of Analysis.

       For reasons of logical analysis, this Order addresses the various grounds upon which Odom

seeks dismissal in the following order: (1) subject-matter jurisdiction-Constitutional mootness; (2)

the government-action bar, 31 U.S.C. § 3730(e)(3); (3) the public-disclosure bar, 31 U.S.C. §

3730(e)(4); (4) failure to satisfy the pleading standards of Rules 8(a)(2) and 9(b); and (5)

administrative exhaustion.

                  II. Subject Matter Jurisdiction—Constitutional Mootness.

       Article III of the United States Constitution grants federal courts the authority to adjudicate

legal disputes only in the context of “Cases” or “Controversies.” U.S. Const. art. III, § 2. “A case

becomes moot—and therefore no longer a ‘Case’ or ‘Controversy’ for purposes of Article III—

'when the issues presented are no longer “live” or the parties lack a legally cognizable interest in

the outcome.’” Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013) (quoting Murphy v. Hunt, 455

U.S. 478, 481 (1982) (per curiam) (some internal quotation marks omitted)).        Notably, “as long

as the parties have a concrete interest, however small, in the outcome of the litigation, the case is
                                                 6
3:20-cv-00803-CMC          Date Filed 02/02/21       Entry Number 47       Page 7 of 40




not moot.” Ellis v. Railway Clerks, 466 U.S. 435, 442 (1984). Accord Powell v. McCormack, 395

U.S. 486, 497 (1969) (“Where one of the several issues presented becomes moot, the remaining

live issues supply the constitutional requirement of a case or controversy.”). Thus, “[a] case

becomes moot only when it is impossible for a court to grant any effectual relief whatever to the

prevailing party.” Knox v. Service Emps., 567 U.S. 298, 307 (2012) (internal quotation marks

omitted). Accord Church of Scientology of Ca. v. United States, 506 U.S. 9, 12 (1992) (when court

can no longer grant any effectual relief, case must be dismissed, even if on appeal).

       Because mootness presents a question of subject matter jurisdiction, Arizonans for Official

English v. Arizona, 520 U.S. 43, 66-67 (1997), a mootness challenge to a complaint is evaluated

under Federal Rule of Civil Procedure 12(b)(1), Simmons v. United Mortg. and Loan Inv., LLC,

634 F.3d 754, 762 (4th Cir. 2011). Accordingly, the court may look beyond the pleadings and

view any evidence submitted to determine whether a claim is moot. See Williams v. United States,

50 F.3d 299, 304 (4th Cir. 1995) (district court “may consider the evidence beyond the scope of

the pleadings to resolve factual disputes concerning [subject matter] jurisdiction”).

       With respect to each CPT Code at issue, this Order will lay out the facts relevant to Odom’s

mootness argument, set forth the specifics of the parties’ opposing arguments, and then address

those arguments.

       A. CPT Code 64450 for Nerve Block Injections (claims for services in 2016 and 2017).

               1. Facts.

       The Complaint alleges Medicare paid Odom a total of $476,715 for 14,541 claims he

submitted under CPT Code 64450 for nerve block injections to a total of 94 patients (averaging
                                                 7
3:20-cv-00803-CMC         Date Filed 02/02/21       Entry Number 47      Page 8 of 40




155 claims per patient) in 2016. ECF No. 1 at 9. The Complaint further alleges Medicare paid

Odom a total of $411,321 for 12,749 claims he submitted under the same code for nerve block

injections to a total of 110 patients (averaging 116 claims per patient) in 2017. Id. According to

the Complaint, “[i]f . . . Odom actually performed the number of procedures per patient that he

claimed then he unnecessarily risked patient harm.” Id. at 10. Further, the Complaint alleges the

claims Odom submitted under CPT Code 64450 “reflect a pattern in which patients risk excessive

frequency for unnecessary and potentially risky injections.”      Id.   “For these reasons,” the

Complaint alleges, “many or most of the claims submitted by Dr. Odom for CPT [Code] 64450

are false.” Id.

       With respect to these claims (for 2016 and 2017), Odom contends the Complaint should be

dismissed as moot because he “is currently facing recoupment for Medicare claims submitted

under” CPT Code 64450 for nerve block injections he performed in 2016. ECF No. 18 at 9. As

evidence, Odom has submitted a 503-page document, dated August 30, 2018, which lists both

Odom and Hartsville Anesthesia Associates as “Appellant.” ECF No. 41-1 at 2-3. The document

constitutes a Medicare appeal decision (the 2018 Appeal Decision), rendered by a Qualified

Independent Contractor (“QIC”).      This decision covers peripheral nerve injection services

provided by Odom “in conjunction with Hartsville Anesthesia Associates” and billed under CPT




                                                8
3:20-cv-00803-CMC          Date Filed 02/02/21      Entry Number 47        Page 9 of 40




Code 64450, for dates of service covering the entirety of 2016, but none for 2017. 2 ECF No. 41-

1 at 3.

                       a. Background leading to the 2018 Appeal Decision.

          Palmetto Government Benefit Administrators, LLC (“PGBA”) is a Medicare

administrative contractor (“MAC”). According to the CMS website, a MAC “is a private health

care insurer who has been awarded a geographic jurisdiction to process Medicare” claims.

https://www.cms.gov/Medicare/Medicare-Contracting/Medicare-Administrative-Contractors

/What-is-a-MAC (last visited Feb. 2, 2021). Notably, although MACs are authorized to review

and pay Medicare claims and to provide related services such as Medicare-provider enrollment,

MACs are not authorized to impose penalties on Medicare providers. 42 U.S.C. § 1395kk—1.

          According to the 2018 Appeal Decision, PGBA initially paid the claims for 2016, but

subsequently notified Odom of an extrapolated overpayment amount of $445,825.05, based upon

its post-payment review of a 486-claim sample involving medical records of 30 patients, ECF No.

41-1 at 2-3, 9, for the following primary reasons: (1) the documentation submitted did not meet



2
    Odom contends all of the Medicare services he performed were billed by Hartsville Anesthesia
Associates, P.A. and Advanced Pain Therapies, LLC, ECF No. 25, and therefore, these entities are
the proper parties in this action, not him. “At a minimum,” Odom agues, “these entities are
essential parties as [he] was only an employee of these entities.” ECF No. 27 at 2. The court notes
Odom has not filed a motion to dismiss the Complaint under Rule 12(b)(7) of the Federal Rules of
Civil Procedure for failure to join these two entities as parties under Rule 19 of the Federal Rules
of Civil Procedure. Unless necessary for clarity, this Order will refer only to Odom with respect
to the underlying facts.
    The court notes the 2018 Appeal Decision does not indicate whether Hartsville Anesthesia
Associates is a Professional Association as represented by Odom before this court. ECF Nos. 25
at 3, 27 at 2.
                                                  9
3:20-cv-00803-CMC          Date Filed 02/02/21         Entry Number 47       Page 10 of 40




medical necessity requirements per CMS guidelines; (2) the documentation submitted was altered;

(3) “[t]he documentation submitted was for wrong patient, wrong date of service, or wrong

documentation”; (4) no documentation was received as requested; or (5) the claim was billed in

error, id. at 10-11.

        Odom then submitted a redetermination request to PGBA, which resulted in PGBA fully

upholding its prior decision. Id. at 3. PGBA’s primary reason for upholding the decision at the

redetermination stage included the following: “Peripheral nerve blocks or injections for the

treatment of diabetic peripheral neuropathy (chronic pain) are not covered. At this time, there is

insufficient literature/scientific evidence to support the use of peripheral nerve blocks or injections

for peripheral neuropathies caused by underlying systemic diseases.” Id. at 11.

        Continuing to challenge the unfavorable decision, Odom filed a Medicare appeal. Id. at 2.

Medicare contracted with C2C Innovative Solutions, Inc. (C2C), a QIC, to conduct a de novo

review of the decision. Id. at 2-3. On appeal, Odom made six arguments. In his first argument,

Odom argued PBGA’s “Redetermination Decision did not address [his] enrollment in a national

study and the claims being submitted as being involved in the qualifying Clinical Trial Policy.”

Id. at 11. C2C responded that its de novo reconsideration would cure this failure-to-address defect,

and further stated:

        While the services may have been rendered under a clinical trial, that alone does
        not determine coverage. The QIC reviews all services against Medicare rules and
        regulations, as well as accepted standards of medical practice. Therefore, the
        enrollment in a clinical trial alone does not automatically ensure services are
        covered.



                                                  10
3:20-cv-00803-CMC          Date Filed 02/02/21        Entry Number 47       Page 11 of 40




Id. at 11. Odom’s remaining arguments focused on his position the claims should be covered

because he performed the services during a clinical trial registered with the Medicare Clinical

Trials Registry and the services were not investigational, but reasonable and medically necessary.

Id. at 12-13. C2C rejected every argument. Id. at 12-13. In so rejecting, C2C notably responded:

“Clinical Trials.gov is a resource provided by the U.S. National Library of Medicine. It is a

registry site for clinical trials; however, listing a study does not mean it has been evaluated by the

U.S. Federal Government. Appellant has provided no evidence demonstrating Medicare approval

of this study.” Id. at 12. In the “Claim Review” section of the decision, C2C affirmed the denial

of 100 claims for altered documentation, 10 claims for medical records sent for the wrong patient,

wrong date of service, or lack of documentation, 40 claims for wrong documentation, and 48

claims for billing in error. Id. at 14-15. The remaining 4550 claims were denied as not medically

necessary. Id. at 15.

       In a letter dated August 30, 2018, Odom was notified “[t]he Appeal decision is

UNFAVORABLE,” ECF No. 41-1 at 2, and he had sixty days from his receipt of the letter to

appeal to an administrative law judge (ALJ). Id. at 2. According to Odom, he has noted an appeal

of the 2018 Appeal Decision, which is currently pending (i.e., awaiting a hearing date before an

ALJ). ECF No. 38 at 4 (Odom’s Supplemental Motion to Dismiss, filed Sept. 14, 2020) (“The

Medicare appeal initiated by Defendant challenging this recoupment resulted in a decision which

is currently on appeal.”); ECF No. 40 at 4 (Odom’s Reply to Relator’s Opposition to Odom’s

Supplemental Motion to Dismiss, filed Oct. 5, 2020) (stating hearing date not yet received).

               2. Arguments.
                                                 11
3:20-cv-00803-CMC         Date Filed 02/02/21       Entry Number 47      Page 12 of 40




       Based upon the 2018 Appeal Decision with respect to the 14,541 claims he submitted under

CPT Code 64450 for nerve block injections to a total of 94 patients in 2016, Odom argues all of

Relator’s allegations with respect to CPT Code 64450 (2016 and 2017) are moot “as Relator brings

forth no new information which could aid the government in recouping additional money from

[Odom] for services rendered under CPT [C]ode 64450.” ECF No. 18 at 10. In response, Relator

makes three arguments. First, Relator argues the 2018 Appeal Decision only pertains to claims

submitted by Odom under CPT Code 64450 for services he performed in 2016, and therefore,

cannot be considered to moot any claims Relator has with respect to claims submitted by Odom

under CPT Code 64450 for services he performed in 2017. Second, Relator argues he seeks

$30,890 more in overpayment for claims submitted by Odom under CPT Code 64450 for services

he performed in 2016 as compared to the amount sought by the Government for presumably the

same claims, resulting in the 2018 Appeal Decision (Relator seeks $476,715 as compared to the

extrapolated amount sought by the Government of $445,825.05). ECF Nos. 1 at 9, 41-1 at 3.

Third, Relator notes his Complaint seeks penalties and damages under the FCA, which are not part

of or at issue in the administrative-recoupment proceedings and therefore not mooted by such

proceedings.

       In response, Odom argues because the issue whether his claims for services under CPT

Code 64450, performed in 2016, are determined to be medically necessary is still awaiting a

hearing before an ALJ, and CMS retains the authority to assess penalties against him for retaining

overpayments in bad faith “at all stages of the administrative process, . . . this court cannot

determine whether the pending proceedings are ‘penalty proceedings’ until final agency action and
                                               12
3:20-cv-00803-CMC          Date Filed 02/02/21        Entry Number 47      Page 13 of 40




should, at a minimum, stay Plaintiff-Relator’s claim until resolution of the pending administrative

proceedings.” ECF No. 40 at 2.

               3. Analysis.

       Relator’s claims alleging Odom knowingly submitted or caused submission of false claims

under CPT Code 64450 for services performed in 2016 and 2017 are not moot. Although Relator

will not be able to recover for amounts found owing in pending administrative recoupment

proceedings, issues remain with respect to penalties and damages under the FCA. Additionally,

Relator’s Complaint seeks recovery for overpayments Odom allegedly received for claims under

CPT Code 64450 in 2017 and related penalties and alleged damages. See Powell, 395 U.S. at 497.

Finally, the fact the Government, via CMS, retains the authority to assess penalties against Odom

at a future date is not relevant to a mootness analysis, which turns upon whether an event

previously rendered a pending claim moot.

       B. CPT Code 76942 for “Ultrasonic guidance imaging supervision and interpretation
       for insertion of needle.” (claims for services in 2014, 2015, 2016, and 2017)

               1. Facts.

       The Complaint alleges CPT Code 76942 is a code for ultrasound guidance imaging needed

to help place needles deep within a patient at a site that is not otherwise visible. ECF No. 1 at 15.

The Complaint alleges Medicare paid Odom a total of $70,659 for 1,377 claims he submitted under

CPT Code 76942 for ultrasound guidance imaging for 279 patients in 2014; $7,525 for 171 claims

for 99 patients in 2015; $3,378 for 79 claims for 32 patients in 2016, and $2,461 for 55 claims for

27 patients in 2017. Id. According to the Complaint, because so many of Odom’s CPT Code

                                                 13
3:20-cv-00803-CMC           Date Filed 02/02/21       Entry Number 47     Page 14 of 40




64450 injections were unnecessary, “Relator believes many or most of the claims [Odom]

submitted for CPT [Code] 76492 claims are also false.” ECF No. 1 at 17. In other words, Relator’s

theory of Odom’s liability for CPT Code 76492 is that ultrasound guidance provided in

conjunction with a medically unnecessary CPT Code 64450 injection is also medically

unnecessary.

                 2. Arguments.

          Odom argues because Relator’s allegations regarding CPT Code 64450 are moot, Relator’s

allegations regarding CPT Code 76492 are also moot. ECF No. 18 at 10. This is so, Odom argues,

because Relator’s FCA claims pertaining to CPT Code 76492 rest entirely upon Relator’s incorrect

“belie[f] many or most” of the claims Odom submitted for CPT Code 76492 are false because “so

many of [his] CPT 64450 injections [were] not medically necessary . . . .” Id. The crux of Relator’s

response is the 2018 Appeal Decision did not pertain to claims Odom submitted under CPT Code

76942, and therefore, that decision did not render moot Complaint allegations concerning those

claims.

                 3. Analysis.

          There is no basis to hold Relator’s allegations regarding CPT Code 76492 constitutionally

moot. First, as just discussed, see supra Part II.A., Relator’s allegations regarding CPT Code

64450 are not moot. Second, the 2018 Appeal Decision did not address claims submitted by Odom

under CPT Code 76492. Therefore, that decision cannot serve to moot any FCA claims based

upon CPT Code 76492. Third, assuming arguendo the 2018 Appeal Decision did pertain to claims

submitted by Odom under CPT Code 76492, Relator’s allegations with respect to claims submitted
                                                 14
3:20-cv-00803-CMC          Date Filed 02/02/21       Entry Number 47      Page 15 of 40




by Odom under CPT Code 76492 cover years 2014 through 2017, not just year 2016, as is the case

with the 2018 Appeal Decision. In short, Odom’s contention the court should dismiss as moot

Relator’s FCA claims pertaining to CPT Code 76492 lacks merit.

       C. CPT Code 95909 for Nerve Transmission Studies (claims for services in 2016 only).


               1. Facts.

       CPT Code 95909 is a code for nerve transmission studies. The Complaint alleges Medicare

paid Odom a total of $67,211 for 624 claims under CPT Code 95909 for nerve transmission studies

on a total of 105 patients in 2016. ECF No. 1 at 14.

               2. Arguments.

       Odom contends Relator’s allegations with respect to this code are moot because the

Government has initiated several administrative recoupment actions against other physicians

utilizing the Axon-II 250 Hz small pain fiber testing device to conduct nerve transmissions studies,

and Relator’s allegations fail to put the Government on any additional notice. ECF No. 18 at 10.

In support, Odom cites three ALJ decisions and three QIC decisions in Medicare appeals. Id. at

10 n.7. After some back and forth, Odom submitted copies of these decisions, but all of the

provider names are redacted. ECF No. 27 (attachments 1-6). Further, Odom relies on Exhibit 2

to his Supplemental Motion to Dismiss Relator’s Complaint, which is a Medicare Appeal Decision

rendered by a QIC, dated February 19, 2016 (the 2016 Appeal Decision), reiterating denial as

medically unnecessary 472 claims submitted by “Hartsville Anesthesia Advanced Pain Therapies,

LLC,” ECF No. 38-2 at 2, under CPT Code 95904, for “Nerve conduction, amplitude and

                                                15
3:20-cv-00803-CMC          Date Filed 02/02/21        Entry Number 47      Page 16 of 40




latency/velocity study, each nerve; sensory,” ECF 38-2 at 6, (i.e., sensory nerve conduction

threshold testing) performed in 2009 and 2010. ECF No. 38-2 at 19. The identity of the person to

whom the decision was addressed is redacted, and the decision does not state an overpayment

amount. Citing the Federal Register, Odom claims, beginning January 1, 2013, CPT Code 95904

changed to the current CPT Code 95909. ECF No. 40 at 4.

       In response, Relator points out the obvious. First, administrative decisions in cases

involving other physicians cannot render claims against Odom under the FCA moot. Second, the

2016 Appeal Decision relates to a code and time period not at issue in the Complaint. And third,

a copy of the same 2016 Appeal Decision, “was produced to Relator (stamped “confidential”),”

which revealed the sole unredacted recipient was an Arkansas-based healthcare provider not a

party to this litigation. ECF No. 39 at 3.

       In response, Odom asserts the 2016 Appeal Decision concerns the medical necessity of

nerve conduction studies billed by his practice for treatment rendered by him under then CPT Code

95904 (now CPT Code 95909) in years 2009 and 2010. ECF 40 at 4. Odom further asserts, “[t]his

decision was not issued to a different healthcare provider but instead issued to [his] practices and

mailed to [his] representative.” Id. The gist of Odom’s response is he should be allowed “the

opportunity to obtain an agency decision before Plaintiff-Relator is allowed to duplicate the same

process currently proceeding before the executive agency currently exercising its decision-making

authority over the same subject matter.” Id. at 5. Odom does not explain how or why the 2016

Appeal Decision is still awaiting final agency action nearly five years later.

               3. Analysis.
                                                 16
3:20-cv-00803-CMC         Date Filed 02/02/21        Entry Number 47      Page 17 of 40




       Relator’s FCA claims pertaining to 624 claims Odom submitted under CPT Code 95909

for nerve transmission studies on a total of 105 patients in 2016 are not moot. Assuming arguendo

the 2016 Appeal Decision covers claims submitted by Odom, the decision, which covers claims

submitted in 2009 and 2010, cannot serve to moot claims for a different time period.

                  III. The Government-Action Bar, 31 U.S.C. § 3730(e)(3).

       A. Introduction.

       Odom seeks dismissal of the entire Complaint under Federal Rule of Civil Procedure

12(b)(1) and 31 U.S.C. § 3730(e)(3), which statutory provision provides “[i]n no event may a

person bring an action under [31 U.S.C. § 3730(b)] which is based upon allegations or transactions

which are the subject of a civil suit or administrative civil money penalty proceeding in which the

Government is already a party.” 31 U.S.C. § 3730(e)(3). This statutory provision, commonly

known as the government-action bar, serves the FCA’s widely recognized general purpose of

encouraging whistleblowing while discouraging parasitic or opportunistic behavior. United States

ex rel. S. Prawer & Co. v. Fleet Bank of Maine, 24 F.3d 320, 326 (1st Cir. 1994); Kaboom! The

Explosion of Qui Tam False Claims Under the Health Reform Law, 116 Penn. St. L. Rev. 77, 85-

86 (2011).

       B. Arguments.

       Odom contends the two current administrative recoupment proceedings (for claims under

CPT Code 64450 for services performed in 2016 and for claims under CPT Code 95904 for

services performed in 2009 and 2010), constitute “administrative civil money penalty

proceeding[s]” under the government-action bar because CMS could one day assess money
                                                17
3:20-cv-00803-CMC         Date Filed 02/02/21        Entry Number 47      Page 18 of 40




penalties against him based on such claims. Odom also contends the allegations in the Complaint

do not extend beyond the boundaries of such proceedings. Under these circumstances, Odom

posits, the government-action bar requires dismissal of Relator’s entire Complaint.

       The primary case upon which Odom relies is Foundation For Fair Contracting, Ltd v. G

& M Eastern Contracting & Double E, LLC, 259 F. Supp. 2d 329 (D.N.J. 2003), a qui tam action

preceded by a United States Department of Labor (DOL) investigation into alleged false claims.

DOL completed its investigation a year after the relator’s filing and resulted in the defendants

paying back wages to the Government. Id. at 333-34. The district court dismissed relator’s qui

tam action for lack of subject matter jurisdiction, finding the DOL investigation constituted an

“administrative civil money penalty proceeding” under the government-action bar, because

although DOL chose to compromise and settle for back wages with no additional civil money

penalty, it had the regulatory authority to do so. Id. at 339. The court held allowing the relator’s

qui tam action to proceed would “provide for a second recovery by another entity despite resolution

of the [G]overnment’s investigation into the very same transactions, in contravention of the

statutory purpose.” Id. at 337. See also id. at 339 (government-action bar applied because qui tam

action sought to remedy fraud the Government had already investigated within its full regulatory

authority, culminating in a resolution acceptable to the Government, based on the same set of

underlying facts).

       Relator makes several arguments in response. First, Relator argues the government-action

bar is inapplicable because the administrative recoupment proceedings referenced by Odom are

neither civil suits, nor civil money penalty proceedings. In this regard, Relator points out neither
                                                18
3:20-cv-00803-CMC          Date Filed 02/02/21        Entry Number 47       Page 19 of 40




PGBA nor C2C as a QIC possess the authority to impose any penalties, monetary or otherwise,

upon Odom. On this basis, Relator distinguishes Foundation, 259 F. Supp. 2d 339, the case upon

which Odom primarily relies. Second, Relator argues, assuming arguendo CPT Code 95909 is

the more recent equivalent of CPT Code 95904, the administrative recoupment proceedings based

upon CPT Code 95904 (resulting in the 2016 Appeal Decision) cover claims for an entirely

different time period than the Complaint allegations regarding CPT Code 95909 (2009 through

2010 versus 2016), and therefore, on their face, cannot trigger the government-action bar. Third,

Relator cites the problem with the identity of the sole unredacted recipient of the 2016 Appeal

Decision as an Arkansas-based healthcare provider with no apparent connection to Odom. Fourth,

Relator reiterates that administrative recoupment proceedings for claims submitted under CPT

Code 64450 for services Odom performed in 2016 do not cover claims for services Odom

performed in 2017, nor do they cover allegations of fraud for claims for services Odom performed

in 2016 and 2017.

       C. Analysis.

       The law is not settled whether the government-action bar implicates the court’s subject

matter jurisdiction, constitutes an affirmative defense, or merely results in failure to state a claim

upon which relief can be granted. See, e.g., United States ex rel. Absher v. Momence Meadows

Nursing Ctr. Inc., 764 F.3d 699, 706 (7th Cir. 2014) (observing “it is not clear that § 3730(e)(3)

imposes a true jurisdictional limitation”). However, the court need not decide whether the

government-action bar implicates the court’s subject matter jurisdiction because the outcome is

the same regardless.
                                                 19
3:20-cv-00803-CMC         Date Filed 02/02/21      Entry Number 47        Page 20 of 40




       Properly viewed, the only actual overlap between the two administrative recoupment

proceedings relied upon by Odom and the allegations contained in the Complaint pertains to one

of the three CPT Codes at issue (i.e., CPT Code 64450) and to one of the two years alleged as to

that CPT Code (i.e., 2016). Thus, properly framed, the issue here is whether the existence of the

allegedly still pending administrative recoupment proceedings against Odom for medical services

he provided under CPT Code 64450 in 2016 requires dismissal of the Complaint pursuant to the

government-action bar. 3 The answer is no.

       First, the administrative recoupment proceedings against Odom for medical services

provided under CPT Code 64450 in 2016 constitute neither a civil suit nor an administrative civil

money penalty proceeding within the plain language of the government-action bar. See United

States ex rel. Int'l Broth. of Elec. Workers, Local Union No. 98 v. Fairfield Co., 2013 WL 3327505,

at *12 (E.D. Penn. July 2, 2013) (rejecting argument government-action bar applied to qui tam

action alleging fraud claim because the Department of Labor had conducted an audit, but did not

seek a penalty); United States ex rel. Johnson v. Shell Oil Co., 26 F. Supp. 2d 923, 928 (E.D. Tex.

1998) (denying motion to dismiss FCA claim because the federal Mineral Management Service

audit did not seek a penalty). Relator is correct neither PGBA nor C2C as a QIC possess authority

to impose any penalties, monetary or otherwise, upon Odom. Additionally, Odom makes no

contention administrative recoupment proceedings pertaining to medical services he provided




3
     Odom has not submitted any documentation evidencing the 2018 Appeal Decision is still
pending in ongoing administrative proceedings.
                                              20
3:20-cv-00803-CMC         Date Filed 02/02/21         Entry Number 47     Page 21 of 40




under CPT Code 64450 in 2016 seek any civil monetary penalty or that CMS has intervened to

impose any sort of civil monetary penalty. Odom offers nothing but speculation CMS may do so

one day. United States ex rel. McDermott v. Genentech, Inc., 2006 WL 3741920, at *7 (D. Maine

Dec. 14, 2006) (magistrate judge R & R) (recommending government-action bar did not apply to

require dismissal of FCA claim based on a Justice Department investigatory subpoena, because

“there is nothing but ... speculation to suggest that the government will obtain redress through its

investigation”). The instant case is thus wholly distinguishable from Foundation, 259 F. Supp. 2d

339, the case upon which Odom primarily relies, in which the Government had used its full

regulatory power to investigate the defendant.

       The second major reason the government-action bar does not apply to bar the FCA claims

alleged in the Complaint is the administrative recoupment proceedings are not grounded on

allegations of fraud of any kind. See Prawer, 24 F.3d at 329 (collection case by Government

against same defendants as qui tam action alleging fraud did not trigger government-action bar

because collection case did not allege fraud); United States ex rel. Herndon v. Appalachian Reg’l

Cmty. Head Start, 2009 WL 249645, at *3 (W.D. Va. 2009) (United States Department of Health

and Human Services’ investigation seeking repayment of disallowed costs from operator of Head

Start Program did not trigger government-action bar against qui tam claim alleging same operator

of Head Start Program fraudulently made expenditures with knowledge such expenditures violated

Head Start regulations, because the administrative investigation and the qui tam claim did not share

a host/parasitic relationship). While federal law provides the Secretary of Health and Human

Services (the Secretary) with authority under the Medicare Integrity Program to enter into contracts
                                                 21
3:20-cv-00803-CMC         Date Filed 02/02/21     Entry Number 47        Page 22 of 40




with entities to conduct fraud review of claims submitted by Medicare providers, see 42 U.S.C. §

1395ddd(a)-(b), Odom neither contends the Secretary has entered into such a contract with PGBA

or C2C as the QIC nor contends the administrative recoupment proceedings with respect to claims

submitted under CPT Code 64450 for medical services provided in 2016 involve any sort of fraud

review. To sum up, the instant qui tam action seeks recovery for fraud for which the Government

has not yet sought to recover. Accordingly, the government-action bar does not support dismissal

of Relator’s Complaint.

                      IV. Public Disclosure Bar, 31 U.S.C. § 3730(e)(4).

       A. Introduction.

       In general, 31 U.S.C. § 3730(e)(4), commonly known as the public-disclosure bar,

prohibits FCA actions based on allegations that have already entered the public domain, unless the

relator qualifies as an original source. Congress amended the FCA, effective March 23, 2010, and

revised several parts of the public-disclosure bar. Patient Protection and Affordable Care Act,

Pub. L. No. 111-148, Title X, § 10104(j)(2), 124 Stat. 119, 901-02 (2010). The 2010 amended

version, applicable in the instant case, “is a ground[] for dismissal—effectively, an affirmative

defense—rather than a jurisdictional bar.” 4 United States ex rel. Beauchamp v. Academi Training

Center, 816 F.3d 37, 40 (4th Cir. 2016). The applicable version provides:



4
    Prior to the 2010 amendments, the public-disclosure bar created a ground for dismissal under
Rule 12(b)(1) of the Federal Rules of Civil Procedure. See Rockwell Int’l Corp. v. United States,
549 U.S. 457, 467-68 (2007); United States ex rel. May v. Purdue Pharma L.P., 737 F.3d 908, 916
(4th Cir. 2013). Congress also made a housekeeping amendment to the public disclosure bar,
effective July 22, 2010, which is not relevant here.
                                                 22
3:20-cv-00803-CMC         Date Filed 02/02/21         Entry Number 47       Page 23 of 40




       The court shall dismiss an action or claim under this section, unless opposed by the
       Government, if substantially the same allegations or transactions as alleged in
       the action or claim were publicly disclosed—

               (i) in a Federal criminal, civil, or administrative hearing in which the
               Government or its agent is a party;

               (ii) in a congressional, Government Accountability Office, or other
               Federal report, hearing, audit, or investigation; or

               (iii) from the news media,

       unless the action is brought by the Attorney General or the person brining the action
       is an original source of the information.

31 U.S.C. § 3730(e)(4)(A) (2010) (emphasis added).

       For purposes of the public-disclosure bar,

       “‘original source’ means an individual who either (1) prior to a public disclosure
       under subsection (e)(4)(A), has voluntarily disclosed to the Government the
       information on which allegations or transactions in a claim are based, or (2) who
       has knowledge that is independent of and materially adds to the publicly disclosed
       allegations or transactions, and who has voluntarily provided the information to the
       Government before filing an action under this section.

Id. § 3730(e)(4)(B). Notably, since its amendment in 2010, the public-disclosure bar no longer

requires the relator to have actually derived his knowledge of the fraud from the public disclosure.

Beauchamp, 816 F.3d at 40. Rather, the public-disclosure bar “‘applies if substantially the same

allegations or transactions were publicly disclosed.’” Id. (quoting May, 737 F.3d at 917).

       B. Arguments.

       First, Odom seeks to invoke the public-disclosure bar based upon the two allegedly current

administrative recoupment proceedings against him (for claims under CPT Code 64450 for

services performed in 2016 and for claims under CPT Code 95904 for services performed in 2009
                                                 23
3:20-cv-00803-CMC         Date Filed 02/02/21         Entry Number 47      Page 24 of 40




and 2010). ECF No. 18 at 7. Odom then contends Relator does not qualify for the original source

exception because he pleads no new material information which is outside the existing public

domain. Id. at 13. Rather, Odom contends, Relator “only regurgitates CMS data and [Local

Coverage Determination] content already published and publicly available in the administrative

decisions rendered and [Odom’s] online study results.” Id. at 15. Odom also contends Relator’s

allegations with respect to CPT Code 95909 were publicly disclosed in the details of his clinical

trial, as well as the 2016 results, which explain that he “utilized the Axon-II to conduct small pain

fiber NCSs to objectively confirm impairment of enrolled patients’ lower extremities to allow

admittance into the study, with follow up NCSs conducted to document objective response of the

nerve fibers.” Id. With respect to CPT Code 76492, Odom contends the public-disclosure bar

applies because Relator “simply repeats publicly available CMS statistical data and drafts a CMS

chart outlining the types of providers and how many times each type is billed under” CPT Code

76492. Id. at 16. Finally, Odom relies on copies of three ALJ decisions and three QIC decisions

in Medicare appeals, ECF 18 at 10 n.7, in which all of the provider names are redacted. ECF No.

27 (attachments 1-6). According to Odom, these decisions stem from administrative actions

seeking to recoup money from other physicians utilizing the Axon-II 250 Hz small pain fiber

testing device to conduct nerve transmission studies, and Relator’s allegations fail to put the

government on any additional notice. ECF No. 18 at 10.

       After relying on this alleged publicly available information to invoke the public-disclosure

bar, Odom makes clear he “does not argue that Relator’s action is barred because the ‘allegations

or transactions’ are contained in CMS data.” ECF No. 27 at 6. Instead, he argues, “there is clear
                                                 24
3:20-cv-00803-CMC          Date Filed 02/02/21         Entry Number 47       Page 25 of 40




evidence demonstrating that the government has already been put on notice of these allegations or

transactions and has issued final agency decisions approving of the same . . . .” Id. The “clear

evidence” Odom cites in support of this argument is an ALJ decision (following a telephonic

hearing), dated April 13, 2016, from the Office of Medicare Hearings and Appeals, Western Field

Office, Irvine, California. ECF No. 27-1. The medical provider’s name and the appellant-patient’s

name are redacted throughout the decision. At most, this decision stands for: (1) the same study

under which Odom contends he billed the three CPT Codes at issue in the Complaint in the instant

case, i.e., Study of Neurological Ischemia Lower Extremity Pain and Swelling (NCT01979367),

was in fact registered in the Medicare clinical trials registry with a start date of March 2012, id. at

8, and (2) the claims submitted for injections of anesthetics and small pain fiber testing under such

clinical trial qualified as “routine costs associated with the qualifying clinical trial and involved

services approved by the FDA for ischemic disorders and pain,” id. at 9. In the “Conclusions of

Law” section of the ALJ’s April 13, 2016 decision, the ALJ states: “Numerous procedure codes

billed by the Provider on numerous dates of service are eligible for Medicare coverage as routine

costs of a qualifying clinical trial as noted in the Attachment. The Provider is entitled to Medicare

payment in accordance with the Attachment.” Id. at 9. The ALJ decision itself does not list any

CPT Codes, and Odom did not provide the court with the referenced “Attachment” in support of

his Initial Motion to Dismiss.

       In response, Relator first points out Odom’s assertion of the public-disclosure bar as an

affirmative defense exceeds the confines of a Rule 12(b)(6) motion because Odom relies on

documents not integral to or explicitly relied upon in the Complaint. ECF No. 26 at 2. Second,
                                                  25
3:20-cv-00803-CMC          Date Filed 02/02/21        Entry Number 47       Page 26 of 40




assuming arguendo the court can consider those documents, Relator contends none of the

documents relied upon by Odom qualify as public disclosures under the public-disclosure bar. Id.

at 3-4. Third, Relator contends Odom heavily relies upon pre-2010 cases interpreting the pre-2010

public-disclosure bar and, worse, relies upon the pre-1986 version of § 3730(e)(4), which

contained a defendant-favorable governmental-knowledge bar.            May, 811 F.3d at 642 n.5

(recognizing, by eliminating the government-knowledge bar, Congress intended the 1986

amendments to § 3730(e)(4) to increase the number of qui tam actions). Fourth and finally,

Relator, in effect, argues the public-disclosure bar does not apply on its face because, assuming

arguendo, the court may consider the documents upon which Odom relies, none contain

substantially the same allegations or transactions of fraud as alleged in the Complaint.

       C. Analysis.

       Odom has not carried his burden at the Rule 12(b)(6) stage of successfully establishing the

public-disclosure bar as an affirmative defense. With limited exceptions, a court may not consider

matters beyond the allegations in a complaint when considering the merits of a Rule 12(b)(6)

motion. United States ex rel. Grant v. United Airlines, Inc., 912 F.3d 190, 196 (4th Cir. 2018);

E.I. du Pont de Nemours & Co. v. Kolon Indus. Inc., 637 F.3d 435, 449 (4th Cir. 2011); American

Chiropractic v. Trigon Healthcare, 367 F.3d 212, 234 (4th Cir. 2004). The court’s focus on the

allegations in the four corners of the complaint in ruling on a motion to dismiss for failure to state

a claim upon which relief may be granted derives from the purpose of a motion under Rule 12(b)(6)

“to test the legal adequacy of the complaint, and not to address the merits of

any affirmative defenses.” Richmond, Fredericksburg & Potomac R.R. Co. v. Forst, 4 F.3d 244,
                                                 26
3:20-cv-00803-CMC         Date Filed 02/02/21         Entry Number 47      Page 27 of 40




250 (4th Cir. 1993). See also Edwards v. City of Goldsboro, 178 F.3d 231, 243-44 (4th Cir. 1999)

(courts generally do not “resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses” through a Rule 12(b)(6) motion) (internal quotation marks omitted).

       One exception to the general rule a court may not consider matters beyond the allegations

of a complaint when considering the merits of a Rule 12(b)(6) motion is when a court takes judicial

notice of an adjudicative fact not subject to reasonable dispute because it is either generally known

within the trial court’s territorial jurisdiction or can be accurately and readily determined from

sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(a)-(b). “Under this

exception, courts may consider ‘relevant facts obtained from the public record,’ so long as these

facts are construed in the light most favorable to the plaintiff along with the well-pleaded

allegations of the complaint.” Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th Cir.

2013) (quoting B.H. Papasan v. Allain, 478 U.S. 265, 283 (1986)).

         Odom does not address the constraints Rule 12(b)(6) imposes upon the court’s

consideration of the extrinsic documents he submitted and relies upon in support of his motion to

dismiss the Complaint by invoking the public-disclosure bar. Indeed, he never comes to grips with

the fact the public-disclosure bar is in the nature of an affirmative defense. Rather, generously

construing Odom’s arguments, Odom asks the court to look at all of the extrinsic documents he

has submitted and the results of the clinical trial study in which he participated in 2016 and 2017

and take judicial notice as an adjudicative fact that substantially the same allegations of fraud or

transactions giving rise to an inference of fraud as alleged in the Complaint were publicly disclosed

in a combination of Federal administrative hearings in which the Government or its agent is or was
                                                 27
3:20-cv-00803-CMC          Date Filed 02/02/21         Entry Number 47       Page 28 of 40




a party or in a Federal “report, hearing, audit, or investigation . . . .” 31 U.S.C. § 3730(e)(4)(A).

Odom’s argument requires the court to view his submitted evidence in the light most favorable to

him and make inferences in his favor, which is plainly against the limited scope of Federal Rule

of Evidence 201. For these reasons, Odom’s attempt to invoke the public-disclosure bar at the

pleading stage of the litigation is simply a bridge too far. Accordingly, the FCA’s public-

disclosure bar does not support dismissal of Relator’s Complaint at the pleading stage, and Odom’s

Initial Motion to Dismiss based on the public-disclosure bar is denied without prejudice to his right

to seek dismissal on the same ground in a motion for summary judgment.

                 V. Sufficiency of the Pleading under Rules 8(a)(2) and 9(b).

        A. Introduction

        Rule 8(a)(2) requires “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed. R. Civ. P. 8(a)(2), which requirement the Supreme Court has interpreted as

requiring a complaint to include enough facts for a claim to be “plausible on its face,” Bell Atlantic

v. Twombly, 550 U.S. 544, 570 (2007), and thereby “raise a right to relief above the speculative

level on the assumption that all the allegations in the complaint are true (even if doubtful in fact),”

id. at 555 (internal citations omitted). Rule 9(b) provides that “[i]n alleging fraud or mistake, a

party must state with particularity the circumstances constituting fraud or mistake. Malice, intent,

knowledge, and other conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P.

9(b).

         In Count I of the Complaint, Relator alleges Odom knowingly presented or caused to be

presented false or fraudulent claims for payment or approval by the Government under the
                                                  28
3:20-cv-00803-CMC         Date Filed 02/02/21         Entry Number 47      Page 29 of 40




Medicare program in violation of 31 U.S.C. § 3729(a)(1)(A), and the Government has “paid said

claims and has sustained damages because of these acts by” Odom. ECF No. 1 at 17. In Count II,

Relator alleges Odom “knowingly made, used or caused to be made, or used false records or

statements material to a false or fraudulent claim” for payment or approval by the Government

under the Medicare program in violation of 31 U.S.C. § 3729(a)(1)(B), and the Government has

“paid said claims and has sustained damages because of these acts by” Odom. Id. As fraud claims

under the FCA, Relator’s claims in Counts I and II must satisfy Rule 9(b)’s heightened pleading

standard. Grant, 912 F.3d at 196. As the Fourth Circuit has recognized, “Rule 9(b)’s purposes of

providing defendants notice of their alleged misconduct, preventing frivolous suits, and

eliminating fraud actions in which all the facts are learned after discovery apply with special force

to FCA claims and the accompanying presentment requirement.” Id. at 197.

         Notably, “in order for a false statement to be actionable under either subsection of the

FCA, it must be made as part of a false or fraudulent claim,” presented to the Government. Grant,

912 F.3d at 196. Fourth Circuit case law recognizes two alternative ways to adequately plead

presentment under Rule 9(b): (1) to allege specific false or fraudulent claims were actually

presented to the Government for payment; or (2) to allege a pattern of conduct that would

necessarily have led to the submission of false or fraudulent claims presented to the Government

for payment. See id. at 197. The first way requires a plaintiff, at a minimum, to “describe the

‘time, place, and contents of the false representations, as well as the identity of the person making

the misrepresentation and what he obtained thereby.’” United States ex rel. Wilson v. Kellogg,

Brown & Root, Inc., 525 F.3d 370, 379 (4th Cir. 2008) (quoting Harrison v. Westinghouse
                                                 29
3:20-cv-00803-CMC          Date Filed 02/02/21          Entry Number 47       Page 30 of 40




Savannah River Co., 176 F.3d 776, 786 (4th Cir. 1999)). And generally, “[a] court should hesitate

to dismiss a complaint under Rule 9(b) if the court is satisfied (1) that the defendant has been made

aware of the particular circumstances for which she will have to prepare a defense at trial, and (2)

that plaintiff has substantial prediscovery evidence of those facts.” Harrison, 176 F.3d at 784.

        B. Arguments

        Here, Odom contends Relator fails to plead his allegations of fraud with sufficient

particularity to satisfy Rule 9(b) and fails to allege facts, if accepted as true, which state a claim to

relief that is plausible on its face as required by Rule 8(a)(2). In the main, Odom argues instead

of Relator supporting his allegations of fraud with facts or information pertaining to Odom’s

medical practice, Relator only provides conclusory reasons he thinks the Medicare claims at issue

in the Complaint are false or fraudulent. Therefore, Odom asserts, the Complaint should be

dismissed in its entirety under Rule 12(b)(6) for failure to state a claim upon which relief can be

granted. In response, Relator contends the Complaint alleges a pattern of conduct that would

necessarily have led to Odom’s submission of false or fraudulent claims to the Government for

payment under the Medicare program, which is a permissible way to plead false or fraudulent

presentment. Grant, 912 F.3d at 197. Odom concedes false or fraudulent presentment can be

adequately plead by alleging a pattern of conduct that necessarily would have led to a defendant’s

knowing submissions of false claims to the Government but argues the Complaint does not

adequately allege such a pattern of conduct, and thus, Relator was required to allege with

particularity specific false claims were actually presented to the government for payment. See

United States ex rel. Nathan v. Takeda Pharm. N. Am., Inc., 707 F.3d 451, 457 (4th Cir. 2013)
                                                   30
3:20-cv-00803-CMC         Date Filed 02/02/21        Entry Number 47      Page 31 of 40




(holding when defendant’s actions, as alleged and as reasonably inferred from allegations in

complaint, “could have led, but need not necessarily have led,” to submission of false claims to

Government, relator must allege with particularity specific false claims were actually presented to

Government for payment).

       C. Analysis.

       Here, in general, the Complaint alleges as a part of every Medicare claim Odom submitted

for reimbursement, he certified: (1) the services claimed were medically indicated and necessary

for the health of the patient; (2) the services were personally furnished by him or were furnished

incident to his professional service by an employee under his immediate supervision; and (3) the

claims were accurate, complete, and truthful. ECF No. 1 at 4-5.

       CPT Code 64450

       With respect to CPT Code 64450 “Injection of anesthetic agent, other peripheral nerve or

branch,” the Complaint alleges Odom submitted 14,541 claims for services he performed in 2016

(averaging 155 claims per patient), for a total cost of $476,715 and 12,749 claims for services he

performed in 2017 (averaging 116 claims per patient), for a total cost of $411,321, compared to

the nationwide mean of 2.3 claims per patient. Id. at 9. The Complaint further alleges, “[i]n 2017,

. . . Odom claimed [CPT] Code 64450 more often than any doctor submitting claims under

Medicare Part B.” Id. The Complaint also alleges the risks of harm to a patient receiving a nerve

block injection include temporary or permanent nerve damage, allergic reactions, and/or system

toxicity. Id. at 8-9. Then the Complaint alleges the following (in ¶¶ 37-40) as the reasons



                                                31
3:20-cv-00803-CMC          Date Filed 02/02/21         Entry Number 47       Page 32 of 40




supporting Relator’s allegation “that many or most [of] the claims submitted by Dr. Odom for CPT

[Code] 64450 are false.” Id. at 10.

                           C. Claims driven by financial considerations.

       37.     Relator’s experience and investigation show that patients who seek
       assistance with pain know their symptoms, but they do not specifically seek
       treatment by CPT [Code] 64450 “injection of anesthetic agent, other peripheral
       nerve or branch.”

       38.     With respect to the CPT [Code] 64450’s customary practices and standards
       of care in South Carolina, Relator’s investigation [(as a physician Board Certified
       in General Surgery-Hand Surgery)] revealed there was no “cluster” of symptoms
       or diagnoses that would indicate Defendant Odom’s volume of repeat procedures
       are medically reasonable or necessary.

       39.     Relator’s investigation has determined that Defendant Odom’s reputation
       in the professional community would not have brought about referrals of patients
       with special needs requiring such unusual treatment.

       40.     If Defendant Odom actually performed the number of procedures per
       patient that he claimed then he unnecessarily risked patient harm. The CPT [C]ode
       64450 claims Dr. Odom submitted to Medicare reflect a pattern in which patients
       risk excessive frequency for unnecessary and potentially risky injections.

ECF 1 at 10.

       Odom argues all of Relator’s allegations regarding CPT Code 64450 have an obvious

alternative explanation, i.e., his participation as a Principal Investigator in National Clinical Trial

No. 01979367. In support, Odom cites two websites. ECF No. 18 at n.2. The first website lists

Odom as a Principal Investigator in National Clinical Trial No. 01979367 and sets forth the

“Physician Clinical Trial Policy” of the study.                  https://clinicaltrials.gov/ct2/history/

NCT01979367?V_26=View#StudyPageTop (last visited Feb. 1, 2021). The second website

contains a letter from Odom to the Board of the American Association of Sensory
                                                  32
3:20-cv-00803-CMC          Date Filed 02/02/21         Entry Number 47       Page 33 of 40




Electrodiagnostic Medicine (AASEM), dated January 18, 2018, and purporting to be a 2017

Summary of the clinical trial results of National Clinical Trial No. 01979367. The introduction

section states the trial is “powered according to the Primary Objective of demonstrating the non-

inferiority of the devices in question (Axon II 250 Hz small pain fiber (spf) testing device,

Anodyne/MIRE, TENS, NBPM . . . ). If non-inferiority is demonstrated via positive responses to

the Trial interventions, superiority of testing devices and therapeutic interventions can be assessed

secondarily.” https://cdn.shopify.com/s/files/1/0915/1318/files/odom_17_sum.pdf?

16450283569176905393 (last visited Feb. 1, 2021).

       The difficulty with Odom’s reliance on a “Clinical Trial” defense, is that it is just that, a

defense. He seeks to rely on documents not properly before the court at the Rule 12(b)(6) stage.

Moreover, the documents on which he relies, while indicating Odom reported involvement in a

clinical trial in 2017, fail to support his position the claims at issue here were covered by Medicare.

See Unfavorable Appeal Decision by QIC dated Aug. 30, 2018, ECF No. 41-1 (noting the

following: (1) Enrollment in a clinical trial alone does not automatically ensure services are

covered; (2) Odom has provided no evidence demonstrating Medicare approval of this study; (3)

The study cited by Odom was for the use of the Anodyne device and the services at issue are

unrelated to his device; (4) A provider will be held liable for non-covered services if it is

determined he had actual knowledge of a non-covered service or could reasonably have been

expected to have knowledge.        Providers are expected to have knowledge of the Medicare

regulations regarding medical necessity of services they are providing; (5) 198 claim lines at issue

were denied for altered documentation (100), records for wrong patient, wrong date of service,
                                                  33
3:20-cv-00803-CMC         Date Filed 02/02/21        Entry Number 47     Page 34 of 40




lack of documentation (10), wrong documentation (40), and billed in error (48); (6) 4550 claim

lines were denied as not medically necessary; and (7) The services were not found to be reasonable

and necessary in the treatment of patients.).

       Relator has adequately plead fraud with particularity under Rule 9(b) by alleging a pattern

of conduct that would have necessarily led to Odom submitting false claims to the Government

under CPT Code 64450 for years 2016 and 2017. First, Odom does not dispute he submitted the

claims under CPT Code 64450 for nerve-block injections he allegedly gave patients in years 2016

and 2017 as alleged in the Complaint. The Complaint also alleges the amounts the Government

paid Odom on the claims. Thus, this is not a case like Grant where the defendant lacks sufficient

notice regarding whether or how any statement containing a false claim was presented to or paid

by the Government and how or even whether the Government paid the defendant. Grant, 912 F.3d

at 198-200 (affirming dismissal of relator’s FCA claims under § 3729(a)(1)(A)-(B) in case where,

although relator attempted to allege pattern of conduct that would necessarily have led to a false

claim being submitted to the Government, the complaint lacked specific allegations as to whether

or how any statement containing a false claim was presented to or paid for by the Government or

how or even whether the Government paid defendant for the services). Odom also does not dispute

the allegations putting his number of claims per patient per year at an enormously high rate

compared to the mean of patients across the country. Rather, Odom only disputes Relator’s

allegation he knowingly submitted these claims falsely or knowingly made, used, or caused to be

made or used, a false record or statement material to a false or fraudulent claim, and his only

explanation is his participation in the clinical study. Unfortunately for Odom, Rule 9(b) allows
                                                34
3:20-cv-00803-CMC          Date Filed 02/02/21         Entry Number 47       Page 35 of 40




Relator to aver Odom’s knowledge of the falsity of his claims generally. Moreover, at this stage

of the game, there are no adjudicative facts of which the court can take judicial notice to nullify

Relator’s allegations.

       CPT Code 95909

        The same reasoning applies to Odom’s claims submitted under CPT Code 95909 for 624

nerve transmission studies he allegedly performed in 2016 on a total of 105 patients at a total

reimbursement cost of $67,211, claiming on average six studies per patient compared to the

national average of only one study per patient. Id. at 1 at 13. The Complaint alleges, based upon

Relator’s knowledge and experience, the high level of repetitions per patient “indicate the initial

service was performed incorrectly (and thus a false claim), or that the first or the following services

were not medically necessary.” Id. at ¶ 51. The Complaint also alleges “[i]n Relator’s experience

and professional opinion, it is both implausible and beyond the standards of care that 105 patients

arrived in [Odom’s] office, all of whom required 5 to 6 studies, none more and none less, and that

it was necessary to have patients return again and again to repeat the diagnostic, and that this was

‘reasonable and necessary for the diagnosis’ and that such studies were made in accordance with

accepted standards of medical practice for the treatment of the patient’s conditions, and not simply

to increase the Defendant’s profits.” Id. at 14-15 ¶ 55. Given these allegations and the fact Relator

is allowed to aver Odom’s knowledge of the falsity of these claims generally, the Complaint

adequately pleads under Rule 9(b) with respect to the claims Odom submitted under CPT Code

95909 by alleging a pattern of conduct that would have necessarily led to Odom submitting false

claims to the Government. Grant, 912 F.3d at 197. The bottom line is the allegations in the
                                                  35
3:20-cv-00803-CMC         Date Filed 02/02/21         Entry Number 47      Page 36 of 40




Complaint are sufficient to put Odom on notice of the particular circumstances for which he will

need to prepare a defense, which is the purpose of Rule 9(b)’s requirements to plead fraud with

particularity. Harrison, 176 F.3d at 784.

       CPT Code 76492 (years 2014 – 2017)

       The same reasoning applies to Odom’s claims submitted under CPT Code 76492 for

ultrasonic guidance imaging in year 2014.        The Complaint adequately alleges a pattern of

unnecessary ultrasonic guidance imaging when Odom submitted 1,377 claims under CPT Code

76492 for 2014 for a total reimbursement cost of $70,659, averaging 4.9 claims per patient, but

only submitted the same claim 171 times the following year (2015) averaging 1.7 claims per

patient. ECF No. 1 at 15 ¶ 56. The Complaint also alleges because so many of Odom’s CPT Code

64450 injections are not medically necessary, many or most of the claims Odom submitted for

CPT 76492 to provide imaging guidance for such injections are also false. Id. at 16 ¶ 60. In

support of this conclusion, the Complaint alleges “[t]he use of ultrasound guidance in conjunction

with non-covered CPT 64450 injections (or any unnecessary injection) would also be considered

not medically necessary.” Id. at 16 ¶ 59. The Complaint then immediately cites Local Coverage

Determination L35333 (unnecessary nerve blocks cannot justify unnecessary guidance). Along

with the fact the Complaint can allege the scienter element generally, these allegations sufficiently

put Odom on notice of the particular circumstances for which he will have to prepare a defense at

trial. Harrison, 176 F.3d at 784.

        Having so concluded with respect to the claims Odom submitted under CPT Code 76492

for services he provided in 2014, the same pattern of fraud does not hold up for years 2015, 2016,
                                                 36
3:20-cv-00803-CMC         Date Filed 02/02/21      Entry Number 47       Page 37 of 40




or 2017. Compared to 2014, Odom only submitted 171 claims under 76492 for services he

provided in 2015 for a total reimbursement cost of $7,525, 79 claims in 2016 for a total

reimbursement cost of $3,378, and 55 claims in 2017 for a total reimbursement cost of $2,461.

ECF No. 1 at 15. Moreover, the Complaint also alleges there is nothing inherently fraudulent

about a pain management doctor claiming CPT Code 76492. ECF. No.1 at 15 ¶ 59. The Complaint

also acknowledges “[b]ecause ultrasonic guidance is required to help place needles deep in a body,

it is typically claimed by anesthesiologists,” and Odom is a Board Certified anesthesiologist. Id.

       In conclusion, with the exception just noted (for claims under CPT Code 76492 for years

2015, 2016, and 2017), the court finds dismissal under Rule 12(b)(6) for failure to meet the

pleading requirements of Rules (8)(a)(2) and (9)(b) is not warranted. See United States ex rel.

Tucker v. Christus Health, 2012 WL 5351212 (S.D. Tex. Oct. 23, 2012) (concluding relator

satisfied Rule 9(b) by describing manner in which Medicare billing was false and/or fraudulent,

specifying time period during which false claims were submitted to Medicare, providing specific

examples of each category of fraudulent billing, and explaining defendants received millions of

dollars thereby). The court grants Rule 12(b)(6) dismissal of Counts I and II for failure to meet

the pleading requirements of Rules (8)(a)(2) and (9)(b) only to the extent such counts allege

violation of the FCA for claims under CPT Code 76492 for years 2015, 2016, and 2017. 5



5
    Because the court finds the allegations in the Complaint for claims under CPT Code 76492 for
years 2015, 2016, and 2017 are not clearly frivolous, the court denies Odom’s request for
attorneys’ fees and costs as a prevailing defendant in this regard. See 31 U.S.C. § 3730(d)(4)
(providing court may award reasonable attorneys’ fees and costs to prevailing defendant in FCA
Footnote Continued . . .
                                                 37
3:20-cv-00803-CMC          Date Filed 02/02/21     Entry Number 47        Page 38 of 40




                                 VI. Administrative Exhaustion.

       A. Introduction/Arguments.

       In Odom’s Reply to Relator’s Opposition to his Supplemental Motion to Dismiss, Odom

contends his medical practice is entitled to exhaust its administrative remedies prior to the court

exercising jurisdiction over the merits of any portion of Relator’s claims in the Complaint. ECF

No. 40 at 6-8. Odom contends 42 U.S.C. § 405(g)-(h), made applicable to Medicare claims by 42

U.S.C. § 1395ff(b)(1)(A), provides for exclusive judicial review of a final decision by the

Secretary denying a Medicare provider’s claim for reimbursement of medical treatment he

provided under the Medicare program. This means, Odom argues, if final agency action regarding

either or both of the pending administrative recoupment proceedings results in decisions in his

favor, the same medical services at issue in the Complaint will have been determined to be

reasonable and medically necessary by the executive administrative agency with jurisdiction over

said claims. ECF No. 40 at 7. Odom goes on to argue, in the event final agency action continues

to be adverse, his practice will be able to seek judicial review, thus creating a conflict of

jurisdiction. Id. at 8. “Therefore,” Odom concludes, “exercising jurisdiction over the claims in

this matter is at best premature.” Id.

       Relator has not had the opportunity to directly respond to these arguments because Odom

raised them for the first time in his Reply to Relator’s Opposition to his Supplemental Motion to




action by relator in which the Government does not proceed if court finds relator’s claim “was
clearly frivolous . . . .”).
                                            38
3:20-cv-00803-CMC          Date Filed 02/02/21         Entry Number 47       Page 39 of 40




Dismiss. However, in Relator’s Opposition to Odom’s Supplemental Motion to Dismiss, ECF No.

39, Relator pointedly states Odom “failed to produce documents showing alleged pending appeals

even though his Motion to Dismiss references pending appeals,” id. at 2.

        B. Analysis.

        For several reasons, Odom is not entitled to administrative exhaustion before Relator can

proceed with litigation on the Complaint. First, presuming the court can take judicial notice of

documents establishing the administrative recoupment proceedings with respect to the 2016

Appeal Decision and the 2018 Appeal Decision are ongoing as an adjudicative fact under Federal

Rule of Evidence 201, Odom’s failure to submit such documentation is fatal to his exhaustion

claim. Second, because Odom raised his administrative exhaustion claim for the first time in his

Reply to Relator’s Response to his Supplemental (i.e., second) Motion to Dismiss, the claim comes

far too late in the day to be considered. See Clawson v. FedEx Ground Package Sys., Inc., 451 F.

Supp. 2d 731, 734 (D. Md. 2006) (observing general rule in federal courts is argument raised for

first time in reply brief or memoranda will not be considered). Cf. United States v. Brooks, 524

F.3d 549, 556 & n.11 (4th Cir. 2008) (deeming claim raised for first time in reply brief

abandoned); Yousefi v. INS, 260 F.3d 318, 326 (4th Cir. 2001) (concluding petitioner abandoned

argument on appeal raised for first time in reply brief by failing to raise it in opening brief). Third,

neither the 2016 nor 2018 Appeal Decision entail any sort of fraud review, and thus, even though

one year of claims under one code (CPT Code 64450 in 2016) overlaps with the claims at issue in

the Complaint, no allegations of fraud overlap. In sum, Odom’s claim to administrative exhaustion

before the instant action can go forward fails.
                                                  39
3:20-cv-00803-CMC         Date Filed 02/02/21       Entry Number 47     Page 40 of 40




                                        VII. Conclusion

       In conclusion, for the reasons set forth above, the court denies Odom’s Initial Motion to

Dismiss, ECF No. 18, based upon Constitutional mootness, the public-disclosure bar, and Rules

8(a)(2) and 9(b), with the exception of Relator’s FCA claims relating to CPT Code 76492 for years

2015, 2016, and 2017, which are dismissed without prejudice. Furthermore, the court denies in

full Odom’s Supplemental Motion to Dismiss. ECF No. 38. Accordingly, Odom’s request for

attorneys’ fees and costs is denied.

       The Clerk of Court has been directed to enter a revised scheduling order.

       IT IS SO ORDERED.

                                                           s/Cameron McGowan Currie
                                                           CAMERON MCGOWAN CURRIE
                                                           Senior United States District Judge
Columbia, South Carolina
February 2, 2021




                                               40
